DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 03/25/2020.  
Claims 1-21 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings are objected because Figures 1, 4, 5, 8, 10a - 10k, 11a, 11b, and 12 contains color drawings that are other than black and white line drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 10, 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 10, it is unclear what scope and meaning “a same or different substrate as said processor” refers to.  
Claim 19 recites a lease cache interface to manage a main memory use by at least one or more clients. It is unclear how “a lease cache interface” manages “a main memory use”, and what scope and meaning “a main memory use” refers to.
Claim 19 further recites “which manage use of a plurality of size classes of said main memory as directed by an OSL caching component”. It is unclear whether “which” refers to “software lease cache system” or “lease cache register”. It is also unclear what scope and meaning the “OSL caching” and “size class” refer to.
Regarding claim 20, it is unclear what scope and meaning the “file caching” refers to.
Claims 20 and 21 recite said client comprises at least one remote client. It is unclear which client “said client” refers to and whether the “said client” refers to the “at least one or more clients” introduced in claim 19.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 11 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter. 
Claims 11 and 19 are directed to software per se and signal per se that do not fall under the four categories of subject matter eligible for patent protection: process, machines, manufactures, and compositions of matter. 
Software per se:
Claim 11 recite “computer program” on non-volatile medium and executing “binary code” on a processor. Claim 19 recites a “software product” provided on a “non-volatile medium”
Signal per se:
Claim 11 recites a computer program on a “non-volatile medium”; and claim 19 recites a software product provided on a “non-volatile medium”.   
The specification (e.g., [0016] and [0024]) is silent as to the particular details of what the “non-volatile medium” entails. The ordinary meaning of the “non-volatile medium” recited in the claim can include non-statutory media (e.g. signals, carrier waves, paper), that are unpatentable as they are not Manufactures under the meaning of §101.  The addition of "non-transitory" to the medium is an acceptable option to exclude the signal embodiment.
Claims 9 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 9 and 16 explicitly recite a mathematical formula that achieves O(1) 82Attorney Docket No. 3400_033NP amortized insertion time and uses an             
                O
                 
                (
                M
                +
                 
                
                    
                        1
                    
                    
                        α
                    
                
            
                     
                l
                o
                g
                 
                L
                )
            
         space while ensuring that data  stay in cache for no shorter than their lease and no longer than one plus some factor  α times their lease, where O is a time, M is a number of unique items, α is an accuracy parameter, and L is a maximal lease.
Because the claims explicitly recite mathematical formula and calculation, the claim recites an abstract idea, a judicial exception. 
This judicial exception is not integrated into a practical application. 
Claims 9 and 16 recite additional elements “a space efficient approximate lease (SEAL) component” that is recited at a high level of generality because no details are provided other than a space efficient approximate lease component applying a mathematical formula. Therefore, Applicant’s solutions rely on mathematical formula. Accordingly, these additional element “a space efficient approximate lease (SEAL) component” does not integrate the mathematical formula into a practical application. 
The claims 9 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, “a space efficient approximate lease (SEAL) component” is recited at a high level of generality.
While Applicant’s solutions relying on mathematical concepts is not significant to amount to significantly more than the judicial exception. These claims 9 and 16 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. (US 2017/0277639; hereinafter Awad) in view of Doshi et al. (US 2017/0286316; hereinafter Doshi).
Regarding independent claim 1, Awad teaches a processor (Fig. 1, processor 102) comprising: at least one core (Fig. 1 Core 108/109) and an instruction set logic including a plurality of lease cache memory instructions ([0086], memory management unit 114 (or another hardware or software entity in computing device 100 {instruction set logic}) is configured with one or more policies, rules, thresholds {lease cache memory instructions}, etc. that are used for dynamically determining lease values; [0131], computing device reads the code and/or data from the computer-readable storage medium and executes the code {instruction set} and/or uses the data when performing the described operations; [0133]-[0135], one or more hardware modules are configured to perform the operations herein described); 
and at least one cache memory operatively coupled to said at least one core (Fig. 1 & [0063], computing device 100 includes TLBs 120 and 121 in cores 108 and 109, respectively. Each TLB is a cache), 
Awad teaches lease value is stored in each cache entry (Figs. 4 & 5; [0072], Metadata 408 also includes lease value 506, which includes a value (e.g., one or more bits) representing an absolute or relative time of, until, etc. the expiration of a lease), Awad does not explicitly teach lease registers. In an analogous art of lease cache, 
Doshi teaches at least one cache memory having a plurality of lease registers ([0150], The TLB validation logic 1221 forces the TLB 1220 to re-validate targeted entries every interval, δ microseconds long {lease}; … the value of δ is configurable in a machine status register (MSR)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Awad and Doshi before them, to incorporate Doshi’s lease register that stores lease value with Awad’s lease value because registers are a type of computer memory that are commonly used to quickly accept, store, and transfer data and instructions.
Regarding claim(s) 2, Awad further teaches wherein said at least one cache memory comprises a first-level cache (Fig. 1, L1 cache 110). 
Regarding claim(s) 3, Awad further teaches having a lease cache shared memory system (Fig. 1, a lease cache shared memory system) comprising: a lease controller; and a lease cache memory operatively coupled to and controlled by said lease controller (Fig. 1 & [0086], memory management unit 114 (or another hardware or software entity in computing device 100) {lease controller} is configured with one or more policies, rules, thresholds, etc. that are used for dynamically determining lease values. For example, one or more lease values (i.e., lease durations) may be associated with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB 120 {lease cache} (including misses caused by expired entries), a number of accesses of entries in TLB 120, a number of page table walks performed (including page table walks based on expired entries in the TLB), a number, type, or location of memory accesses, an operating mode of TLB 120 and/or another entity (e.g., memory 106, core 108, etc.), etc. ).  
Regarding claim(s) 4, the combination of Doshi and Awad further teaches wherein a lease cache shared memory system (Awad, Fig. 1, a lease cache shared memory system; Doshi, Fig. 12) comprises for each of said at least one core (Awad, Fig. 1 core 108, 109; Doshi, Fig. 12, cores 1290-1292): an occupancy counter (Doshi, [0150], the core 1292 includes TLB validation logic 1221 for periodically validating TLB entries in response to an epoch counter 1222 which is programmed with a particular epoch value, δ, as described in detail below. In one embodiment, the epoch counter 1222 and validation logic 1221 may be integrated within the TLB 1220 itself); and an allocation register (Doshi, [0003], ISA may be implemented in different ways in different microarchitectures using well-known techniques, including dedicated physical registers, one or more dynamically allocated physical registers; 
Awad, [0086], one or more lease values (i.e., lease durations) may be associated with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB 120 {lease cache} (including misses caused by expired entries), a number of accesses of entries in TLB 120, a number of page table walks performed (including page table walks based on expired entries in the TLB), a number, type, or location of memory accesses, an operating mode of TLB 120 and/or another entity (e.g., memory 106, core 108, etc.); [0089], the time can be future system clock time, an offset from a starting time, an epoch identifier/counter/number, an event identifier/counter/number, a countdown time, a reference or pointer to a lease value stored in another location (e.g., elsewhere in TLB 120, in memory 106, etc.), and/or another representation of an expiration time).  
Regarding claim(s) 5, Doshi further teaches, wherein said instruction set logic comprises a processor instruction set architecture (ISA) ([0002]-[0003] & [0024], instruction set architecture ISA).  
Regarding claim(s) 6, Awad further teaches wherein a lease cache shared memory system comprises an optimal steady state lease (OSL) statistical caching component ([0030], By using the lease value and latest lease value to avoid performing TLB shootdowns, the described embodiments can improve the speed and efficiency of operations involving modifications to page table entries (e.g., in terms of delay, communication bandwidth, power consumption, etc.). Improving these operations can, in turn, improve the overall operation of the computing device; [0088], lease values may be dynamically determined based on the properties of pages in memory 106 and/or changes or expected changes in the properties of pages in memory 106. …These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 7, Awad further teaches wherein a lease cache shared memory system comprises for each of said at least one core a space efficient approximate lease (SEAL) component ([0130],  a replacement policy for selecting TLB entries for eviction (i.e., to make space for new TLB entries {space efficient}) is augmented using lease values. In these embodiments, the augmentation includes using expired (or unexpired) leases as part of the replacement decision for TLB entries under the replacement policy. For example, TLB entries with expired leases may be preferentially selected for eviction and/or the expiration of leases may be used as a factor along with other replacement policy factors (e.g., least-recently used, least used, etc.) for selecting TLB entries for eviction).  
Regarding claim(s) 8, Awad further teaches wherein a data structure of said lease cache shared memory system comprises a SEAL metadata ([0088], lease values may be dynamically determined based on the properties of pages in memory 106 and/or changes or expected changes in the properties of pages in memory 106... a hardware or software entity (e.g., a profiling entity) in computing device 100 may signal memory management unit 114 that one or more properties for one or more pages have been, are projected to be, and/or will be changed. These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages {metadata}, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 10, Awad further teaches a near memory disposed on a same or different substrate as said processor, said near memory operatively coupled to said processor (Fig. 1, Memory 106 is coupled to processor 102) and comprising a lease controller ([0086], memory management unit 114 (or another hardware or software entity in computing device 100) {lease controller} is configured with one or more policies, rules, thresholds, etc. that are used for dynamically determining lease values; [0131]-[0132], a computing device (e.g., computing device 100 in FIG. 1 and/or some portion thereof) uses code and/or data stored on a non-transitory computer-readable storage medium to perform some or all of the operations herein described …A computer-readable storage medium can be any device or medium or combination thereof that stores code and/or data for use by a computing device. For example, the computer-readable storage medium can include, but is not limited to, volatile memory or non-volatile memory, including flash memory, random access memory (eDRAM, RAM, SRAM, DRAM, DDR, DDR2/DDR3/DDR4 SDRAM, etc.)); and a lease cache memory operatively coupled to and controlled by said lease controller (Fig. 1 & [0086], memory management unit 114 (or another hardware or software entity in computing device 100) {lease controller} is configured with one or more policies, rules, thresholds, etc. that are used for dynamically determining lease values. For example, one or more lease values (i.e., lease durations) may be associated with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB 120 {lease cache} (including misses caused by expired entries), a number of accesses of entries in TLB 120, a number of page table walks performed (including page table walks based on expired entries in the TLB), a number, type, or location of memory accesses, an operating mode of TLB 120 and/or another entity (e.g., memory 106, core 108, etc.), etc. ).
Claims 11-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Doshi et al. (US 2017/0286316; hereinafter Doshi) in view of Awad et al. (US 2017/0277639; hereinafter Awad).
Regarding independent claim 11, Doshi teaches a lease cache memory method comprising: providing a computer program on a non-volatile media ([0136], Embodiments of the invention may be implemented as computer programs or program code executing on programmable systems comprising at least one processor, a storage system (including volatile and non-volatile memory and/or storage elements); [0157], The steps may be embodied in machine-executable instructions which may be used to cause a general-purpose or special-purpose processor to perform the steps); compiling said computer program with a program lease compiler to generate a binary code ([0142]-[0143], an instruction converter may be used to convert an instruction from a source instruction set to a target instruction set. For example, the instruction converter may translate (e.g., using static binary translation, dynamic binary translation including dynamic compilation), morph, emulate, or otherwise convert an instruction to one or more other instructions to be processed by the core… FIG. 11 shows a program in a high level language 1102 may be compiled using an x86 compiler 1104 to generate x86 binary code 1106 that may be natively executed by a processor with at least one x86 instruction set core 1116); 
executing said binary code on a processor having a lease cache memory ([0146], a core 1292 to execute instructions and process data using address translations cached in the core's TLB 1220; [0147], the TLB 1220 {lease cache} has a fixed number of slots that contain page table entries each of which maps a virtual addresses to a physical addresses in system memory; [0150], The TLB validation logic 1221 forces the TLB 1220 to re-validate targeted entries every interval, δ microseconds long {lease}; thus, a thread knows that after making a PTE change, in interval i  that change will have propagated to all other threads by interval i+2, after more than 2δ microseconds have elapsed. In one embodiment, the value of δ is configurable in a machine status register (MSR), or can be fixed); 
Doshi teaches instruction set architecture ([0002], An instruction set, or instruction set architecture (ISA), is the part of the computer architecture related to programming, including the native data types, instructions, register architecture, addressing modes, memory architecture, interrupt and exception handling, and external input and output (I/O). It should be noted that the term “instruction” generally refers herein to macro-instructions—that is instructions that are provided to the processor for execution) and Doshi teaches cache lease value ([0150], The TLB validation logic 1221 forces the TLB 1220 to re-validate targeted entries every interval, δ microseconds long), However, Doshi does not explicitly teach a plurality of lease cache memory instructions.
In an analogous art of lease cache, Awad teaches an instruction set including a plurality of lease cache memory instructions ([0086], memory management unit 114 (or another hardware or software entity in computing device 100 {instruction set logic}) is configured with one or more policies, rules, thresholds {lease cache memory instructions}, etc. that are used for dynamically determining lease values).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Doshi and Awad before them, to improve Doshi’s instruction set with Awad’s lease cache memory instructions. The motivation of doing so would be for the benefits of design flexibility by using various policies and rules to dynamically determining lease values (Awad, [0086]).
In view of Doshi, Awad further teaches and managing a population and an eviction of data blocks of said lease cache memory based on leases, each lease having assigned thereto a lease number (Awad, [0089], memory management unit 114 updates the metadata (e.g., lease value 506) for the entry in TLB 120 with a representation of the time at which the entry in TLB 120 is to expire; [0130], a replacement policy for selecting TLB entries for eviction (i.e., to make space for new TLB entries) is augmented using lease values… TLB entries with expired leases may be preferentially selected for eviction and/or the expiration of leases may be used as a factor along with other replacement policy factors (e.g., least-recently used, least used, etc.) for selecting TLB entries for eviction).  
Regarding independent claim 19, Doshi teaches a software product provided on a non-volatile media which manages a main memory use by at least one or more clients ([0136]; [0157]; [0109]) comprising: a lease cache interface to manage a main memory use by at least one or more clients (Fig. 12, TLB 1220 is interfaced to manage memory 1230 accessed by multiple processors 1290, 1291,1292), said lease cache interface operatively coupled to said at least one or more clients ([0147], the TLB may be configured outside of the core's execution logic and/or shared by one or more other cores); and 
Doshi teaches lease cache system as shown in [0150], however Doshi does not explicitly teach software lease cache system.
In an analogous art of lease cache, Awad teaches software lease cache system operatively coupled to said lease cache interface ([0086], memory management unit 114 (or another hardware or software entity in computing device 100 {instruction set logic}) is configured with one or more policies, rules, thresholds {lease cache memory instructions}, etc. that are used for dynamically determining lease values; Fig. 1, memory management unit 114 is coupled to TLB {lease cache} interface).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Doshi and Awad before them, to improve Doshi’s lease cache system with Awad’s software lease cache system. The motivation of doing so would be for the benefits of design flexibility by using various policies and rules to dynamically determining lease values (Awad, [0086]).
The combination of Doshi and Awad further teaches said software lease cache system having a plurality of lease cache registers which manage use of a plurality of size classes of said main memory as directed by an OSL caching component (Doshi, [0150], the value of δ is configurable in a machine status register (MSR); 
Awad, [0086], one or more lease values (i.e., lease durations) may be associated with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB 120 (including misses caused by expired entries), a number of accesses of entries in TLB 120, a number of page table walks performed (including page table walks based on expired entries in the TLB), a number, type, or location of memory accesses, an operating mode of TLB 120 and/or another entity (e.g., memory 106, core 108, etc.); [0088], These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 12, Awad further teaches wherein said step of compiling comprises assignment of a lease demand type of program lease, a time a data item is to stay in lease cache (Awad, [0088], These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 13, Awad further teaches wherein said step of compiling comprises assignment of a lease request type of program lease, a time a data item is to stay in lease cache based on a cache size (Awad, [0088], These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 14, the combination of Doshi and Awad further teaches wherein said step of compiling comprises assignment of a lease termination type of program lease, to evict a data item from a lease cache (Awad, [0088], These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 15, the combination of Doshi and Awad further teaches wherein said step of managing a population and an eviction of data blocks of said lease cache memory is based on an optimal steady state lease (OSL) statistical caching (Awad, [0030], By using the lease value and latest lease value to avoid performing TLB shootdowns, the described embodiments can improve the speed and efficiency of operations involving modifications to page table entries (e.g., in terms of delay, communication bandwidth, power consumption, etc.). Improving these operations can, in turn, improve the overall operation of the computing device; [0088], lease values may be dynamically determined based on the properties of pages in memory 106 and/or changes or expected changes in the properties of pages in memory 106. …These properties can include any property of or associated with a page that can be used to dynamically determine lease values, including access permissions, page sizes, page locations in memory, a type of program or programs accessing the pages, an operating phase of a program or programs accessing the pages, etc. Memory management unit 114 can then set lease values accordingly, i.e., to avoid using lease values that are too long or too short).  
Regarding claim(s) 17, Awad further teaches wherein said step of executing said binary code on a processor comprises executing said binary code on a processor having at least one lease controller and at least one lease cache (Awad, [0086], memory management unit 114 (or another hardware or software entity in computing device 100) {lease controller} is configured with one or more policies, rules, thresholds, etc. that are used for dynamically determining lease values. For example, one or more lease values (i.e., lease durations) may be associated with corresponding runtime condition threshold(s), such as thresholds for a rate of hits or misses in TLB 120 {lease cache}; [0131]-[0132], uses code and/or data stored on a non-transitory computer-readable storage medium to perform some or all of the operations herein described …A computer-readable storage medium can be any device or medium or combination thereof that stores code and/or data for use by a computing device. For example, the computer-readable storage medium can include, but is not limited to, volatile memory or non-volatile memory, including flash memory, random access memory (eDRAM, RAM, SRAM, DRAM, DDR, DDR2/DDR3/DDR4 SDRAM, etc.).  
Regarding claim(s) 18, Awad further teaches wherein said step of executing said binary code on a processor comprises executing said binary code on a processor having at least one lease mark cache (Awad, [0072], lease value 506 may include a value that describes a particular system time from a starting point {mark}).
Regarding claim(s) 20, the combination of Doshi and Awad further teaches wherein said client comprises file caching of at least one local application (Doshi, Fig. 10, application processor in a system on a chip 1000).  
Regarding claim(s) 21, the combination of Doshi and Awad further teaches wherein said client comprises at least one remote client (Doshi, Fig. 9 & [0129], Processors 870, 880 may each exchange information with a chipset 890 via individual P-P interfaces 852, 854 using point to point interface circuits 876, 894, 886, 898. Chipset 890 may optionally exchange information with the coprocessor 838 via a high-performance interface 839. In one embodiment, the coprocessor 838 is a special-purpose processor, such as, for example, a high-throughput MIC processor, a network or communication processor).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/Primary Examiner, Art Unit 2138